Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 and 26 are objected to because of the following informalities:  
Claim 3 line 4, “an heat exchange area” should read “a heat exchange area”  
Claims 1 and 26, “, wherein” in the preamble (line 1) should be removed, so that the claim reads better
In claims 4, 5, 10, the phrase “adjacent two of the fins,” while understood to mean two adjacent fins from the plurality of fins as derived from claim 1, should for example be amended to read, “two adjacent fins of the plurality of fins”, so that the claim reads better
Claims 2-20 are objected to by virtue of dependency from at least claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 (line 3), “the fin” renders the claim indefinite since it’s not entirely clear if “the fin” is derived from “a plurality of fins” as recited in line 1. If not, this limitation would also have a lack of antecedent basis. If it is derived, it’s unclear which fin of the plurality of fins is specifically referenced to. 
Claims 2 (lines 1 and 4), 3 (line 2), 9 (line 2), 15 (lines 2 and 3), 16 (line 3), 18 (line 2), and 21 (line 3) likewise recite “the fin” and are subject to the same issue (rejection). 
For the purpose of substantive examination, all instances of “the fin” are being interpreted as being derived from “a plurality of fins” as recited in claim 1. 
Claim 5 recites the limitation "the adjacent two of the fins" in the first two lines. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, the adjacent two of the fins will be examined as if it were the first instance of two adjacent fins.
	Claims 10 (lines 5-6), 11 (lines 1-2), and 15 (lines 1-2) recite the limitations "the flow guiding structures”. There is insufficient antecedent basis for this limitation in the claim. These instances claim more than one flow guiding structure, and only one flow guiding structure is introduced in claim 1. 
	Claims 19 (lines 1-3) and 20 (lines 1-2) recite the limitations "the flue gas outlets of a first number of fins …” and “the flue gas outlets of a second number of fins …".  There is insufficient antecedent basis for this limitation in the claim. Moreover, it’s not entirely clear if the first and second number of fins are derived from the claimed “plurality of fins” as recited in independent claim 1, or mutually exclusive sets of fins.
	Claims 2-20 are also rejected by virtue of dependency from at least claim 1.
	Claims 21-26 are also rejected by virtue of dependency from claim 21.


Examiner’s Note
The claims are replete with indefinite issues and/or objections. Examiner has made a reasonable effort to identify all the issues up front as presented in this Office Action. Examiner kindly suggests Applicant to carefully review the claims and make any appropriate changes to the claims if there are any issues not yet identified by the Examiner.
Claim interpretation
With regards to claim 9, to make the record clear, examiner interprets “L1” and “L2” as being equivalent to first and second lengths, respectively. Giving these limitations their broadest reasonable interpretation in light of the specification, it is understood that this interpretation is correct and appropriate, as evident from Figure 5 of the as-filed Drawings. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-16 and 19-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fu et al. (WO 2021113516 A1, note an international filling date of 12/03/2020 and effectively filed date of 12/4/2019 which both precede the instant application’s effective filing date of 12/29/20; the instant application does have a foreign priority date of 04/28/2020, but the right to priority has not been perfected on the record and therefore doesn’t constitute the application’s effective filing date), hereinafter Fu.
Regarding claim 1, Fu teaches a heat exchange pipe (Figure 4, heat exchanger 110 with inner and outer coils 115 and 125, respectively), wherein comprising a pipe body (Paragraph 23, “outer surfaces of the tube wall”) and a plurality of fins (Paragraph 23, “annularly shaped fins”) fixedly disposed to sleeve the pipe body (Paragraph 23, “the annularly shaped fins joined to the outer wall surfaces are depicted without showing the individual gaps between the fins, but one of skill in the art would understand that the individual fins are spaced apart to allow for the passage of gas between the fins and over the outer surfaces of the tube wall” Thus, the fins are understood to be annularly shaped and joined to the outer wall of the tube);
wherein a flow guiding structure (Figure 4, strip baffle 120) is provided at a partial outer edge of the fin (Paragraph 25, “The strip baffle 120 winds around the outside of the inner coil 115” Where it is understood that the fins are on the outer surface of the inner coil 115); and
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (Annotated Figure 1, the inner coil 115 pipe and strip baffle 120 form a guiding passage, as described in Paragraph 25, “The strip baffle 120 ensures that products of combustion flow through the fins of the inner coil 115 and over substantially the entire outer tube wall surface of the inner coil 115 before passing through the gaps between adjacent turns of the strip baffle 120”).

    PNG
    media_image1.png
    632
    734
    media_image1.png
    Greyscale

Annotated Figure 1: Close up of Figure 4, exhaust gas flow through inner 115 and outer 125 pipe

Regarding claim 2, Fu teaches the heat exchange pipe according to claim 1, wherein the fin has a first portion in which an outer edge is provided with the flow guiding structure (Annotated figure 1, first portion where strip baffle 120 contacts the inner coil 115), and a second portion in which an outer edge is not provided with the flow guiding structure (Annotated figure 1, second portion where strip baffle 120 does not contact the inner coil 115, i.e. the inlet side); in a case where a part of the fin is intercepted at a same central angle, a heat exchange area of an intercepted part of the first portion is larger than that of an intercepted part of the second portion (Annotated figure 1, due to the presence of the strip baffle 120, the heat exchange area is larger on the portion of the inner coil 115 with the strip baffle 120 compared to the portion of the inner coil 115 without the strip baffle 120).
Regarding claim 3, Fu teaches the heat exchange pipe according to claim 2, wherein in a case where a part of the fin is intercepted at a same central angle, a difference between the heat exchange area of the intercepted part of the first portion and the heat exchange area of the intercepted part of the second portion is approximately a heat exchange area of the flow guiding structure of the intercepted part (Annotated figure 1, the only difference between the first and second portions is the presence of the strip baffle 120; thus, the difference between heat exchange areas of these portions is the heat exchange area of the strip baffle 120, per se).
Regarding claim 4, Fu teaches the heat exchange pipe according to claim 1, wherein at least a partial length of the flow guiding structure has a preset width; a direction of the width is a direction of a spacing between adjacent two of the fins (Paragraph 23, the inner coil is understood to be constructed of a finned tube, where “the annularly shaped fins joined to the outer wall surfaces are depicted without showing the individual gaps between the fins, but one of skill in the art would understand that the individual fins are spaced apart” Thus, when the strip baffle 120 is wound around the outside of the inner coil 115, in accordance with Paragraph 25, the strip baffle 120 is understood to be divided into sections of gas flow bound by the pipe, adjacent fins, and the strip baffle. This results in the strip baffle 120 having a width for each divided section that is ‘preset’ by the spacing of the adjacent fins); and the preset width is more than 0.9 times the spacing between adjacent two of the fins (Figure 3, although not shown, inner pipe 115 has fins with gaps. When overlaid with the strip baffle 120, the ‘preset’ width is substantially equivalent to the spacing between fins, i.e. more than 0.9 times the spacing of the fins).
Regarding claim 5, Fu teaches the heat exchange pipe according to claim 1, wherein in two adjacent fins, the flow guiding structure of one of the fins is in contact and attached with the other of the fins (Paragraph 25, “The strip baffle 120 winds around the outside of the inner coil 115” Thus, the strip baffle 120 is in contact and attached with adjacent fins).

Regarding claim 7, Fu teaches the heat exchange pipe according to claim 1, wherein at least a partial length of the flow guiding structure extends around the pipe body with a constant width (Figure 3, it is understood that the strip baffle 120 forms divided flow sections in conjunction with the fins of the inner coil 115, as per Paragraphs 23 and 25. The individual divided flow sections of the strip baffle 120 have a width that is determined by the spacing of the fins. This results in a constant width of strip baffle 120 for each divided section, since the fins are understood to have consistent spacing between each other).
Regarding claim 8, Fu teaches the heat exchange pipe according to claim 1, wherein at least a partial length of the flow guiding flue extends around the pipe body with a constant flow area (Paragraph 25, “The strip baffle 120 winds around the outside of the inner coil 115” As seen in annotated figure 1, the strip baffle contours to the inner coil 115; thus, the flow guiding flue contained by the pipe, adjacent fins, and strip baffle has a constant flow area in the portions of the inner coil 115 where the strip baffle 120 is contoured to the fins of the inner coil 115).
Regarding claim 9, Fu teaches the heat exchange pipe according to claim 1, wherein a spacing between an outer edge of the fin not provided with the flow guiding structure and the outer wall of the pipe body is L1 (Annotated figure 1, distance between the outer edge of the fin and the pipe body in the inlet side, for example, as an area not provided with the strip baffle 120), and a spacing between the flow guiding structure and the pipe body is L2 (Annotated figure 1, distance between the strip baffle 120 and the pipe body in the outlet side, for example, as an area provided with the strip baffle 120), wherein 0.5L1 ≤ L2 ≤ 1.5L1 (Annotated figure 1, in this case, L1 substantially equals L2. Paragraph 25, “The strip baffle 120 winds around the outside of the inner coil 115” i.e. the strip baffle is spaced away by the fins).
Regarding claim 10, Fu teaches the heat exchange pipe according to claim 1, wherein a flue gas inlet communicated with the flow guiding flue (Annotated figure 1, flue gas inlet at the start of the arrows) and a flue gas outlet communicated with the flow guiding flue (Annotated figure 1, flue gas outlet at the end of the arrows) are provided between adjacent two of the fins (Annotated figure 1, the arrows shown here are understood to represent the flow path of exhaust gasses between individual fins, i.e. adjacent fins as described in Paragraph 23, “the individual fins are spaced apart to allow for the passage of gas between the fins and over the outer surfaces of the tube wall”); wherein the heat exchange pipe has an incident side facing flue gas (Annotated figure 1, the incident side would be the pipe side facing the left) and an effluent side facing away from the flue gas (Annotated figure 1, the effluent side would be the pipe side facing the right); the flue gas outlet is located on the effluent side (Annotated figure 1, flue gas outlet on the right), and the flow guiding structures are located on two sides of the flue gas outlet along a circumferential direction (Annotated figure 1, the strip baffles 120 are on the top and bottom sides of the flue gas outlet).

    PNG
    media_image1.png
    632
    734
    media_image1.png
    Greyscale

Annotated Figure 1: Close up of Figure 4, exhaust gas flow through inner 115 and outer 125 pipe
Copied from above

Regarding claim 11, Fu teaches the heat exchange pipe according to claim 10, wherein the flow guiding structures located on the two sides of the flue gas outlet along the circumferential direction have a same length (Annotated figure 1, when looking at a flue gas outlet of the inner coil 115, the strip baffle 120 on both the top and bottom sides of the outlet has the same length).
Regarding claim 12, Fu teaches the heat exchange pipe according to claim 10, wherein the flue gas inlet is located on the incident side (Annotated figure 1, flue gas inlet at the start of the arrows, on the left side, i.e. the incident side); and a length of the flue gas inlet along the circumferential direction is larger than that of the flue gas outlet (Paragraph 25, “a flue gas flow path is provided about mid-height on each turn of the inner coil 115 for flue gases to flow radially outward away from the inner coil 115 … passing through the gaps between adjacent turns of the strip baffle 120” Thus, since the flue gas outlet is constricted by the strip baffle, the unconstructed inlet is longer along the circumferential direction).
Regarding claim 13, Fu teaches the heat exchange pipe according to claim 10, wherein more than half of a length of the flow guiding structure is located on the effluent side (Annotated figure 1, substantially all of the strip baffle 120 is located on the effluent side, i.e. the right outlet side of Annotated figure 1. Likewise, Paragraph 25 details that the strip baffle 120 is on the outside of the inner coil 115).
Regarding claim 16, Fu teaches the heat exchange pipe according to claim 10, wherein a length of the flue gas inlet along the circumferential direction is less than half of a perimeter of an outer edge of the fin (Figure 4, when looking to the outer coil 125, the outlet of a coil is directly fed into the inlet of the next coil. Thus, the length of the inlet of the subsequent coil along the circumferential direction is significantly less than half of an overall fin perimeter).
Regarding claim 19, Fu teaches the heat exchange pipe according to claim 10, wherein on the pipe body (figure 4, heat exchanger 110 with inner and outer coils 115 and 125, respectively), the flue gas outlets of a first number of fins are aligned along an arrangement direction (Figure 4, gas outlets of inner coil 115, directed perpendicular to central axis A, as described in Paragraph 25, “flue gases to flow radially outward away from the inner coil 115”), while the flue gas outlets of a second number of fins are aligned along an arrangement direction (Figure 4, gas outlets of outer coil 125, directed parallel to central axis A, as described in Paragraph 27, “The slotted baffle 130 provides a slot (defining a flue gas flow path) at the bottom of each turn of the outer coil 125 so that flue gases must flow around substantially the entire tube wall surface area of each turn before dropping down to the next turn”) and staggered with the flue gas outlets of the first number of fins along the circumferential direction (Figure 4, the inner coil 115 and outer coil 125 flue gas outlets are substantially staggered, i.e. horizontal and vertical, respectively).
Regarding claim 20, Fu teaches the heat exchange pipe according to claim 10, wherein the flue gas outlets of a first number of fins (Figure 4, inner coil 115) and the flue gas outlets of a second number of fins (Figure 4, outer coil 125) are staggered by 90 degrees along the circumferential direction (Figure 4, the inner coil and outer coil 125 flue gas outlets are substantially staggered by 90°, i.e. horizontal and vertical, respectively. The inner coil 115 outlets are horizontal as described in Paragraph 25, and the outer coil 125 outlets are vertical as described in Paragraph 27).
Regarding claim 14, Fu teaches the heat exchange pipe according to claim 1, wherein the flow guiding structure extends along a circumferential direction (Paragraph 25, “the strip baffle 120 winds around the outside of the inner coil 115” The strip baffle 120 is understood to be attached to the annular fins of the coil; thus, the strip baffle extends along the circumferential direction as shown in figure 4).
Regarding claim 15, Fu teaches the heat exchange pipe according to claim 1, wherein the flow guiding structures are integrated with the fin (Paragraph 25, “The strip baffle 120 winds around the outside of the inner coil 115” Thus, they are substantially integrated for use with the fins, which are joined to the outer wall surfaces of the pipe as described in Paragraph 23), and the flow guiding structures are flow guiding flangings located at an outer edge of the fin (Paragraph 25, “The strip baffle 120 ensures that products of combustion flow through the fins of the inner coil 115 and over substantially the entire outer tube wall surface of the inner coil 115 before passing through the gaps between adjacent turns of the strip baffle 120” This is accomplished by guiding the flow of exhaust gas using the strip baffle 120 at the outer edge of the fin, “the strip baffle 120 winds around the outside of the inner coil 115”).
Regarding claim 21, Fu teaches a heat exchanger (Figure 4, heat exchanger 110), wherein having a spirally coiled heat exchange pipe (Paragraph 23, “The inner coil 115 is … wound in helical fashion to form the inner coil 115”) which comprises a pipe body (Paragraph 23, “outer surfaces of the tube wall”) and a plurality of fins (Paragraph 23, “annularly shaped fins”) fixedly disposed to sleeve the pipe body (Paragraph 23, “the annularly shaped fins joined to the outer wall surfaces are depicted without showing the individual gaps between the fins, but one of skill in the art would understand that the individual fins are spaced apart to allow for the passage of gas between the fins and over the outer surfaces of the tube wall” Thus, the fins are understood to be annularly shaped and joined to the outer wall of the tube);
wherein a flow guiding structure (Figure 4, strip baffle 120) is provided at a partial outer edge of the fin (Paragraph 25, “The strip baffle 120 winds around the outside of the inner coil 115” Where it is understood that the fins are on the outer surface of the inner coil 115); and
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (Annotated Figure 1, the inner coil 115 pipe and strip baffle 120 form a guiding passage, as described in Paragraph 25, “The strip baffle 120 ensures that products of combustion flow through the fins of the inner coil 115 and over substantially the entire outer tube wall surface of the inner coil 115 before passing through the gaps between adjacent turns of the strip baffle 120”).

    PNG
    media_image1.png
    632
    734
    media_image1.png
    Greyscale

Annotated Figure 1: Close up of Figure 4, exhaust gas flow through inner 115 and outer 125 pipe
Copied from above

Regarding claim 22, Fu teaches the heat exchanger according to claim 21, wherein the outer edges of the fins of adjacent two circles of the heat exchange pipe are attached to each other (Figure 4, the adjacent inner coils 15 are attached to each other via the strip baffle 120, such that no airflow is permitted through the strip baffle. As described in Paragraph 25).
Regarding claim 23, Fu teaches the heat exchanger according to claim 21, wherein the heat exchange pipe comprises an inner coiled pipe (Figure 4, inner coil 115) and an outer coiled pipe (Figure 4, outer coil 125) surrounding the inner coiled pipe (Paragraph 24, “In addition, the outer coil 125 is positioned circumferentially around the inner coil 115 relative to the central axis A”); a partition board is provided between the inner coiled pipe and the outer coiled pipe (Paragraph 24, “The drum baffle 135 provides a cylindrical wall between the inner coil 115 and the outer coil 125”); a flue gas outlet of a flow guiding flue of the inner coiled pipe faces the partition board (Paragraph 25, “The strip baffle 120 ensures that products of combustion flow … into a space bounded by the strip baffle 120 and the drum baffle 135” This is towards the drum baffle 135, as shown by figure 4).
Regarding claim 24, Fu teaches the heat exchanger according to claim 23, wherein the outer coiled pipe is spirally coiled around a central axis (Paragraph 24, “the outer coil 125 is positioned circumferentially … relative to the central axis A”); an orientation of the flue gas outlet of the outer coiled pipe is parallel to the central axis (Paragraph 27 specifies that the flue gas flow path is at the bottom of the outer coil; thus, the flue gas outlet of the outer coil 125 is vertical, i.e. parallel to the central axis A, as seen in figure 4).
Regarding claim 25, Fu teaches the heat exchanger according to claim 23, wherein in the outer coiled pipe, the flue gas outlet of the flow guiding flue of one circle of the heat exchange pipe faces the flue gas inlet of the flow guiding flue of a next circle of the heat exchange pipe (Paragraph 27, “The slotted baffle 130 provides a slot (defining a flue gas flow path) at the bottom of each turn of the outer coil 125 so that flue gases must flow around substantially the entire tube wall surface area of each turn before dropping down to the next turn” Where “next turn” is analogous to “next circle” of the heat exchange pipe).
Regarding claim 26, Fu teaches a water heating apparatus, wherein comprising the heat exchanger according to claim 21 (Paragraph 2, “The present invention relates to a coil configuration for a water heater”). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Fu (WO 2021113516 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Fu (WO 2021113516 A1).
Regarding claim 6, Fu teaches the heat exchange pipe according to claim 5, wherein an attaching length of the flow guiding structure appears to account for more than 0.8 of a length of the whole flow guiding structure (Looking at annotated figure 2, it appears that the flow guiding structure’s attaching length accounts for more than 0.8 of a length of the whole flow guiding structure, based on what one of ordinary skill in the art would infer by looking at the drawing).

    PNG
    media_image2.png
    632
    754
    media_image2.png
    Greyscale

Annotated Figure 2: Close up of Figure 4, attached and not attached portions of the overall length labeled

To the extent that the applicant disagrees with the examiner’s characterization of the reference, as immediately explained above, the following rejection is provided:
Regarding claim 6, Fu teaches the heat exchange pipe according to claim 5, 
But fails to explicitly disclose wherein an attaching length of the flow guiding structure accounts for more than 0.8 of a length of the whole flow guiding structure.
With regards to the limitation of “an attaching length of the flow guiding structure accounts for more than 0.8 of a length of the whole flow guiding structure”, it is the examiner’s position that choosing a ratio of attaching length to overall length has predictable and expected results. For example, this ratio could be optimized by increasing or decreasing the attaching length and/or the overall length; thereby increasing or decreasing the contact area between the strip baffle 120 and inner coil 115 and/or the gap between the strip baffle 120. The result of these optimizations would have predictable and expected results. Since a specific ratio of attaching length to overall length is a results effective variable which could be achieved through routine experimentation, the ratio of attaching length to overall length is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 17, Fu teaches the heat exchange pipe according to claim 10, wherein a spacing between the flow guiding structure and the pipe body is L2 (Annotated figure 3, L2 as labeled): and a length of the flue gas outlet appears to be 0.5L2 to 3L2 along a direction around the pipe body (Looking at annotated figure 3, it appears that the length of the flue gas outlet along a direction around the pipe body, as labeled, is 0.5L2 to 3L2 based on what one of ordinary skill in the art would infer by looking at the drawing).

    PNG
    media_image3.png
    306
    400
    media_image3.png
    Greyscale

Annotated figure 3: Close up of Figure 4, L2 and length of flue gas outlet labeled

To the extent that the applicant disagrees with the examiner’s characterization of the reference, as immediately explained above, the following rejection is provided:
Regarding claim 17, Fu teaches the heat exchange pipe according to claim 10, wherein a spacing between the flow guiding structure and the pipe body is L2 (Annotated figure 3, L2 as labeled)
But fails to explicitly disclose wherein a length of the flue gas outlet is 0.5L2 to 3L2 along a direction around the pipe body.
With regards to the limitation of “the length of the flue gas outlet is 0.5L2 to 3L2 along a direction around the pipe body”, it is the examiner’s position that choosing a ratio of outlet length to L2 has predictable and expected results. For example, this ratio could be optimized by increasing or decreasing the outlet length and/or the length of L2; thereby increasing or decreasing the cross sectional flow area of the outlet and/or the flow guiding flue. The result of these optimizations would have predictable and expected results. Since a specific ratio of outlet length to L2 is a results effective variable which could be achieved through routine experimentation, the ratio of outlet length to L2 is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 18, Fu teaches the heat exchange pipe according to claim 10, wherein a ratio of a length of a flow guiding flanging to a length of an outer edge of the fin appears to be 0.3 to 0.7 along a direction around the pipe body (Annotated figure 4, it appears that the ratio of a length of the strip baffle 120 to the length of the outer edge of the fin, i.e. the outer perimeter, is 0.3 to 0.7 based on what one of ordinary skill in the art would infer by looking at the drawing).

    PNG
    media_image4.png
    306
    502
    media_image4.png
    Greyscale

Annotated figure 4: Close up of Figure 4, approximate length of strip baffle and perimeter of fin

	To the extent that the applicant disagrees with the examiner’s characterization of the reference, as immediately explained above, the following rejection is provided:
Regarding claim 18, Fu teaches the heat exchange pipe according to claim 10, 
But fails to explicitly disclose wherein a ratio of a length of a flow guiding flanging to a length of an outer edge of the fin is 0.3 to 0.7 along a direction around the pipe body.
With regards to the limitation of “a ratio of a length of a flow guiding flanging to a length of an outer edge of the fin is 0.3 to 0.7 along a direction around the pipe body”, it is the examiner’s position that choosing a ratio of flow guiding flanging to outer edge length has predictable and expected results. For example, this ratio could be optimized by increasing or decreasing the flow guiding flanging and/or the outer edge length; thereby increasing or decreasing the cross sectional area of the outlet and/or the flow guiding flue. The result of these optimizations would have predictable and expected results. Since a specific ratio of flow guiding flanging to outer edge length is a results effective variable which could be achieved through routine experimentation, the ratio of flow guiding flanging to outer edge length is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2021026397 A1, coiled pipe with annular fins
CN 107702583 A, finned pipe with rear flow guiding structure
CA 2938331 A1, coiled pipe with initial parallel followed by series exhaust flow
US 20070188992 A1, individual fins with flow channel bound by hems 23, figure 4
US 5163508 A, finned pipe with rear flow guiding structure, figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762